                2:17-cv-02104-SEM-EIL # 48   Page 1 of 3
                                                                                 E-FILED
                                                      Friday, 13 March, 2020 03:29:07 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

BRITTANY MICHELLE WATT, et )
al.,                       )
                           )
           Plaintiffs,     )
                           )
     v.                    )                 Case No. 17-cv-02104
                           )
FOX RESTAURANT VENTURE, et )
al.,                       )
                           )
           Defendants.     )

                              ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Eric I. Long

(d/e 47). Magistrate Judge Long recommends that this Court grant

the parties’ Joint Motion to Approve FLSA Settlement (d/e 41). No

timely objections to the Report and Recommendation have been

made.

     When a magistrate judge proposes factual findings and

recommendations, the district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). The district court may


                            Page 1 of 3
                  2:17-cv-02104-SEM-EIL # 48   Page 2 of 3




also receive further evidence or recommit the matter to the

magistrate judge with instructions. Id. The district court reviews

de novo any part of a magistrate judge’s report and

recommendation to which a specific written objection has been

made. Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). “If no objection

or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999). Under the clear error

standard, the district court can overrule a magistrate judge only if

the district court “is left with the definite and firm conviction that a

mistake has been made.” Weeks v. Samsung Heavy Indus. Co., 126

F.3d 926, 943 (7th Cir. 1997).

     Having thoroughly reviewed Magistrate Judge Long’s Report

and Recommendation, the Court finds no clear error with respect

Judge Long’s recommendation that the parties’ Joint Motion to

Approve FLSA Settlement be granted. However, the Court notes a

miscalculation in the Report and Recommendation to avoid

potential confusion. The Report and Recommendation states that

the breakdown of the proposed total settlement amount, $62,500, is

as follows: “$43,999.29 for Plaintiffs, $16,188.99 for Plaintiffs’


                              Page 2 of 3
                 2:17-cv-02104-SEM-EIL # 48   Page 3 of 3




attorneys, and approximately $2,311.72 in costs.” Report and

Recommendation (d/e 47), at 6. However, the Court’s review of the

parties’ proposed Settlement Agreement (d/e 39-1 and d/e 42) leads

the Court to conclude that the $62,500 is actually to be paid as

follows: $45,499.29 for Plaintiffs, including $1,500 paid in equal

amounts ($500) to the three Representative Plaintiffs (Brittany Watt,

James Kirkpatrick, and Paul Rowland); $16,188.99 for Plaintiffs’

attorneys; and $811.72 in costs.

     It is, therefore, ORDERED:

     (1)   The Report and Recommendation of United States

Magistrate Judge Eric I. Long (d/e 47) is ACCEPTED.

     (2)   The parties’ Joint Motion to Approve FLSA

Settlement (d/e 41) is GRANTED.

     (3)   The parties’ proposed Settlement Agreement (d/e 39-

1 and d/e 42) is APPROVED.

     (4)   THIS CASE IS CLOSED.


ENTER: March 9, 2020


                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE

                             Page 3 of 3
